As filed with the Securities and Exchange Commission on March ^ Registration No. 33-37991 811-06257 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. ^ 14 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. ^ 15 / X / (Check appropriate box or boxes) PUTNAM LIMITED DURATION GOVERNMENT INCOME FUND (Exact name of registrant as specified in charter) One Post Office Square, Boston, Massachusetts 02109 (Address of principal executive offices) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on March 30, ^ 2006 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR , Vice President PUTNAM LIMITED DURATION GOVERNMENT INCOME FUND One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 Putnam Limited Duration Government Income Fund 3| 30| 06 Prospectus CONTENTS Fund summary 2 Goal 2 Main investment strategies 2 Main risks 2 Performance information 3 Fees and expenses 5 What are the funds main investment strategies and related risks? 6 Who manages the fund? 11 How does the fund price its shares? 15 How do I buy fund shares? 15 How do I sell fund shares? 24 How do I exchange fund shares? 27 Policy on excessive short-term trading 28 Fund distributions and taxes 30 Financial highlights 32 Class A, B, C, M, R and Y shares Investment Category: Income This prospectus explains what you should know about this mutual fund before you invest. Please read it carefully. Putnam Investment Management, LLC (Putnam Management), which has managed mutual funds since 1937, manages the fund. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this prospectus. Any statement to the contrary is a crime. You may qualify for sales charge discounts on class A or class M shares. Please notify your financial advisor of other accounts that may help you obtain a sales charge discount. See How do I buy fund shares? for details . Fund summary GOAL The fund seeks as high a level of current income as Putnam Management believes is consistent with preservation of capital. MAIN INVESTMENT STRATEGIES  U.S. GOVERNMENT BONDS We invest mainly in bonds that: * are obligations of the U.S. government, its agencies and instrumentalities * are backed by the full faith and credit of the United States, such as U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds, or by only the credit of a federal agency or government sponsored entity, such as Fannie Mae and Freddie Mac mortgage-backed bonds and * have short to intermediate-term maturities (one to ten years). The fund will normally have an average duration of one to three years. We also invest in forward commitments and repurchase agreements relating to those investments. Under normal circumstances, we invest at least 80% of the funds net assets in U.S. government securities and repurchase agreements and forward commitments relating to these investments. We may invest up to 20% of the funds net assets in mortgage-backed and other asset-backed securities of private (non-governmental) issuers rated AAA or its equivalent at the time of purchase by a nationally recognized securities ratings agency or, if unrated, that we determine to be of comparable quality. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: *The risk that the issuers of the funds investments will not make, or will be perceived as unlikely to make, timely payments of interest and principal. This credit risk is higher for debt that is not backed by the full faith and credit of the U.S. government. *The risk that movements in financial markets will adversely affect the value of the funds investments. This risk includes interest rate risk, which means that the prices of the funds investments are likely to fall if interest rates rise.
